280 S.W.3d 786 (2009)
CHASE HOME FINANCE, LLC and South & Associates, P.C., Defendants/Respondents,
v.
Carmen HILL, Plaintiff/Appellant.
No. ED 92311.
Missouri Court of Appeals, Eastern District, Division Four.
April 14, 2009.
*787 Carmen Hill, St. Louis, MO, pro se.
Thompson Coburn, Christopher M. Hohn, Ann Ahrens Beck, co-counsel, St. Louis, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., and MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Carmen Hill (Hill) appeals from the trial court's grant of summary judgment in favor of Chase Home Finance, LLC (Chase) on Chase's action in unlawful detainer to obtain immediate possession of the property located at 4934 Magnolia Avenue, St. Louis, Missouri (Subject Property) awarding Chase possession of the Subject Property, $2,000 in damages, and $1,000 per month in rent as of the date of the judgment. On appeal, Hill argues the trial court erred in granting summary judgment in favor of Chase because (1) Section 534.030 RSMo 2000[1] is unconstitutionally vague and violates Hill's due process rights; (2) Chase failed to present facts demonstrating the applicability of the holdover tenant classification of Section 534.030 to Hill; (3) Chase was required to prove it had possession of the Subject Property to be entitled to an unlawful detainer judgment, and; (4) the trial court erred in striking Hill's amended counterclaims. We affirm.
We have reviewed the briefs of the parties and the record on appeal. There is no genuine issue of material fact which would preclude entry of summary judgment. Rule 74.04(c)(3). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.